Citation Nr: 1143693	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

 
THE ISSUE

Entitlement to service connection for a back disability as secondary to service-connected left ureteral pelvic junction obstruction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was previously before the Board in September 2010 and was remanded for additional development.  

In July 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer, and in January 2010 the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a back disability related to service.  In particular, the Veteran asserts that he has lumbosacral strain related to an inservice surgical procedure (August-September 1968) for his service-connected left ureteral pelvic junction obstruction.

In his statements and Board hearing testimony the Veteran has essentially contended that the August 2008 VA examination and opinion (and October 2009 addendum) are not adequate to address the medical matters presented by this appeal.  In the November 2011 informal hearing presentation the Veteran's representative made similar contentions and essentially implied that the Veteran's back muscles had not been adequately examined.  The Veteran has also disputed (January 2010 Board hearing transcript, pages 6-7) that he "declined and has refused" a VA orthopedic examination, as described in the October 2009 addendum and also in a VA December 2010 record.  In a January 2011 statement the Veteran requested that he be afforded another VA examination.

While the Board does not concur with the specific assertions concerning the purported adequacy of the August 2008 VA examination and opinion, the Board notes that there does not appear to be an opinion of record indicating whether the Veteran's lumbosacral strain has been aggravated by service-connected left ureteral pelvic junction obstruction.  As such, the Board finds that the Veteran should be scheduled for a VA spine examination by an examiner who has not previously examined the Veteran.

As for additional development, the Board notes that the Veteran has indicated (January 2010 Board hearing transcript, page 8) that he is not receiving any ongoing VA or private treatment for his back.

Accordingly, the case is hereby REMANDED for the following:

1.  The Veteran should be scheduled for a VA spine examination by an examiner, if possible, who has not previously examined the Veteran.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed, including examination of the spinal muscles.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current back disability that is related to service or that is proximately due to, or aggravated by, service-connected left ureteral pelvic junction obstruction.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for a back disability as secondary to service-connected left ureteral pelvic junction obstruction.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


